

116 S5050 IS: Renewable Fuel Infrastructure Act of 2020
U.S. Senate
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5050IN THE SENATE OF THE UNITED STATESDecember 17, 2020Ms. Klobuchar (for herself and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Farm Security and Rural Investment Act of 2002 to provide grants for deployment of renewable fuel infrastructure, and for other purposes.1.Short titleThis Act may be cited as the Renewable Fuel Infrastructure Act of 2020.2.Grants for deployment of renewable fuel infrastructureTitle IX of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101 et seq.) is amended by adding at the end the following:9015.Renewable fuel infrastructure grant program(a)Definition of eligible entityIn this section, the term eligible entity means—(1)a State or unit of local government;(2)a Tribal government;(3)an authority, agency, partnership, or instrumentality of an entity described in paragraph (1) or (2); and(4)a group of entities described in paragraphs (1) through (3).(b)EstablishmentNot later than 1 year after the date of enactment of this section, the Secretary shall establish a grant program to award grants to eligible entities to carry out the activities described in subsection (e).(c)ApplicationsAn eligible entity desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(d)Eligibility criteriaIn selecting an eligible entity to receive a grant under this section, the Secretary shall consider the extent to which the application of the eligible entity proposes—(1)to convert existing pump infrastructure to deliver ethanol blends with greater than 10-percent ethanol;(2)to diversify the geographic area selling ethanol blends with greater than 10-percent ethanol;(3)to support existing or emerging biodiesel, bioheat, and sustainable aviation fuel markets that have existing incentives;(4)to increase the use of existing fuel delivery infrastructure; (5)to enable or accelerate the deployment of renewable fuel infrastructure that would be unlikely to be completed without Federal assistance; and(6)to build and retrofit traditional and pipeline terminals (including rail lines)—(A)to blend biodiesel; and (B)to carry ethanol and biodiesel.(e)Eligible useAn eligible entity that receives a grant under this section may use the grant funds—(1)to distribute to private or public entities for costs related to incentivizing deployment of renewable fuel infrastructure;(2)to convert existing pump infrastructure to deliver ethanol blends greater than 10 percent and biodiesel blends greater than 20 percent; (3)to install fuel pumps and related infrastructure dedicated to the distribution of higher ethanol blends (including E15 and E85) and higher biodiesel blends up to B100 at fueling locations, including—(A)local fueling stations;(B)convenience stores;(C)hypermarket fueling stations; and (D)fleet facilities; and(4)to build and retrofit traditional and pipeline terminals (including rail lines)—(A)to blend biodiesel; and (B)to carry ethanol and biodiesel.(f)Certification requirementAny infrastructure used or installed with grant funds provided under this section shall be certified by the Underwriters Laboratory as infrastructure that distributes blends with an ethanol content of 25 percent or greater.(g)Funding(1)Federal shareThe Federal share of the total cost of carrying out a project awarded a grant under this section shall not exceed 80 percent.(2)Maximum percentage for certain activitiesAn eligible entity receiving a grant under this section shall ensure that Federal funds do not exceed—(A)75 percent of the per pump cost for—(i)pumps that can dispense a range of ethanol blends of E85 or lower (new pumps or retrofit of existing pumps); and(ii)dedicated E15 or E85 pumps (new pumps or retrofit of existing pumps); (B)50 percent of the terminal cost for terminals with B100 capabilities; or(C)25 percent of the per tank cost for new storage tanks and related equipment associated with new facilities or additional capacity other than replacement of existing storage tanks and related equipment associated with existing facilities.(h)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $100,000,000 for each of fiscal years 2021 through 2025..